In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0386V
                                       Filed: June 30, 2015
                                           Unpublished

****************************
KATYA SIDO,                *
                           *
              Petitioner,  *                                Ruling on Entitlement; Concession;
                           *                                Influenza (“flu”) vaccine; Shoulder Injury
v.                         *                                Related to Vaccine Administration
                           *                                (“SIRVA”); Special Processing Unit
                           *                                (“SPU”)
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
****************************

Amber D. Wilson, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Justine E. Walter, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

      On April 16, 2015, Katya Sido filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of an influenza (“flu”)
vaccination on November 1, 2013, petitioner suffered a shoulder injury related to
vaccine administration (“SIRVA”). Petition at ¶¶2, 14-15. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.

       On June 29, 2015, respondent filed her Rule 4(c) Report [“Res. Report”], in which
she concedes that petitioner is entitled to compensation in this case. Resp. Report at 4.
Specifically, respondent has “concluded that a preponderance of the evidence
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
establishes that petitioner’s injury is consistent with a [SIRVA], and that [the] injury is not
due to factors unrelated to her November 1, 2013, flu vaccination. Id. Respondent
stated that “”in light of the information contained in petitioner’s medical records,
respondent has concluded that petitioner’s right shoulder injury is compensable as a
‘caused-in-fact’ injury under the Vaccine Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                    s/Denise K. Vowell
                                    Denise K. Vowell
                                    Chief Special Master




                                              2